Citation Nr: 0831062	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  03-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).

In a June 2004 decision, the Board denied entitlement to 
basic eligibility for VA benefits.  The veteran appealed the 
Board's decision to the Court.  Following the submission of 
briefs from both sides, the Court entered an Order on May 2, 
2006 that set aside the June 2004 Board decision and remanded 
the claim for readjudication consistent with the Order.  
Judgment was entered on June 27, 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's Order, the Board finds that further 
development is needed before a decision can be issued on the 
merits of the claim.  Such development would ensure that the 
appellant's due process rights, including those associated 
with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007) are met.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This case held that the notice requirements of The 
Veterans Claims Assistance Act of 2000 (VCAA) found at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

In this case, the appellant was not provided with Dingess-
compliant notice.  More specifically, he was not provided 
with notice of what evidence was necessary to establish his 
status as a veteran, which is the crux of this case.  As 
such, the Board finds that the RO/AMC must provide such 
notice to the appellant as required in Dingess.  This is 
especially important given the claimant's requests for 
assistance submitted in October 2004 and November 2004.  See 
statements in support of claim.  

The Board notes, as did the Court, that since the National 
Personnel Records Center (NPRC) reported that appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces, the only evidence the appellant 
could provide to show veteran status would be a corrective 
certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the appellant 
regarding what evidence is needed to 
substantiate his claim (i.e., to 
establish his status as a veteran), as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  More specifically, the 
appellant must be informed that since the 
National Personnel Records Center 
reported that he had no service as a 
member of the Philippine Commonwealth 
Army, including the recognized 
guerrillas, in the service of the United 
States Armed Forces, the only evidence he 
could provide to show veteran status 
would be a corrective certification.    
  
2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case and 
given an opportunity to respond, before 
the case is returned to the Board.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

